DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claims 1, 11 and 19 are directed to a method.  Claim 19 is directed to a system.   Each of the claims falls under one of the four statutory classes of invention.  
	 Taken claims 1 and 11, as an example, claims 1 and 11 recite:
predicting an estimated water usage by an upstream administrative region using a tracked
water usage;  detecting an excess water usage when the estimated water usage exceeds a contracted usage value by more than a threshold value; and 	penalizing, the upstream administrative region for the excess water usage.
Claims 2 and 12  recite tracking the tracked water usage at a transboundary water resource ( this is a necessary step to determine water usage data).  This is similar to a data gathering function in performing the functions of claims 1 and 11. 
Claims 3 and 13 provide a description of estimating an impact of the excess water usage by the upstream administrative region on a downstream administrative region by analyzing a plurality of economic impact factors.
Claims 4 and 14  provides a definition or an area in which a region is being observed.
Claims 5 and 15 recite a generic blockchain network as a Transboundary Water Management Blockchain Network (TWMBN).
Claims 6 and 16 recite measuring the water usage pattern and amount in a transboundary resource. This is a data gathering function to perform the functions of claims 1 and 11.
Claims 7 and 17 recite the detecting detects the excess water usage and an amount in a cross-border common water resource using an anomaly detection of data from a hydrological monitoring loT network (which is performed by generic sensors)..
Claims 8 and 18 describe . The method of claim 1, wherein the excess water usage is determined via multivariate time series anomaly detection using K-means clustering with defined range thresholds.  Claims 8 and 18 merely recite a mathematical function to apply in claims 1 and 11.
Claim 9 recites the threshold value is adjusted according to any of an estimated water supply, recharge, and level fluctuation.  This is merely a mathematical function.
Claim 10 merely recites a generic blockchain.
	These claimed limitations under a broadest reasonable interpretation, cover functions of mental processes which include concepts performed in the human mind (including an observation, evaluation, judgment or opinion).         
	Other than reciting “a machine learning model”  “a neural network” and a “Internet of things”, nothing in the claim elements  precludes the step from practically being performed as interactions of performing mental and manual activities using generic computers or media storages.
	The claimed “neural network”, “internet of things” and “machine learning model “ are generic computers and sensors performing their designed functions.  (see the applicant’s specification).  
These claimed computer structures are noted to perform routine computer functions such as receiving data, detecting data, updating data and transmitting data.  The claimed machine learning model and neural network are seen as generic computers performing generic functions without an inventive concept.   
These computers are simply a field of use that attempts to limit the abstract idea to a particular environment.  The type of data being manipulated does not impose meaningful limitations.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  
The judicial exception is not integrated into a practical application.  Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea. 
  Applicant is reminded that using a computer to receive data, analyze or determine data (to determine a status of said data ), and modify data (i.e., modify account records or status) and transmit data are basic computer functions. 

These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  Accordingly, the claims are therefore directed to an abstract idea.
None of the functions or steps or elements recited in the claims provide, and nowhere in the applicant’s shows any description or explanation as to how the claimed client device and distributed ledger are intended to provide: (1) a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) “a specific  improvement to the way computers operate,” as explained in Enfish, 822 F.3d at 1336; or (3) an “unconventional technological solution ... to a technological problem” that “improve[s] the performance of the system itself,” as explained in Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299-1300 (Fed. Cir. 2016).

The dependent claim(s) when analyzed and each taken as a whole are held to be patent  ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that  the claim(s) is/are not directed to an abstract idea.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouzerda (WO 
2019012418).
As pe claims 1, 4-7, 11, 14-17 and 19, Bouzerda discloses a system and method for monitoring water management of a geographic area containing various buildings or housings.  Multiple sensors are placed from a  main water source to and inside various appliances found in the building or house.  See the abstract of Bouzerda.  Accordingly, Bouzerda discloses:    
predicting an estimated water usage  using a tracked water usage and a machine learning model and detecting an excess water usage when the estimated water usage exceeds a contracted 
usage value by more than a threshold value.  See pages 4 and 5 of Bouzerda.
	Bouzerda does not explicitly state the predicting is for a transboundary water resource.  Providing the technique of Bouzerda in a transboundary water environment would have been obvious to one of ordinary skill in the art as the type of environment would not affect the functioning of the overall system.

          Bouzerda does not explicitly teach a blockchain network having a plurality of smartcontracts and a neural network.  Blockchains with a smartcontracts are well known in the art.  
     In an article titled “Building blockchains for a better planet, it is discussed the provision of  a blockchain network for the management of water resources using smartcontracts.  See page 7 of the article.  
          It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply or introduce blockchain technology as taught and discussed in the article for better security purposes in which data cannot be easily manipulated. 
          In the combination of Bouzerda and the teaching in the article, it would have been obvious to one of ordinary skill in the art at the time the invention was made to penalize via a token exchange in blockchain, the upstream administrative region for the excess water usage by executing the smart contract on blockchain whenever a mismanagement of the water resource is made by an entity for compliance purposes and because of unnecessary waste of the water.

As per claims 2 and 12, Bouzerda discloses tracking the tracked water usage based on a plurality of Internet-of-Things (loT) sensors and remote sensing.  See pages 4 and 5 of Bouzerda.

As per claims 3 and 13, Bouzerda discloses determining an excess water usage.  See pages 4 and 5 of Bouzerda.  Estimating an impact of the excess water usage by the upstream administrative region on a downstream administrative region by analyzing a  plurality of economic impact factors would have been obvious to one of ordinary skill in the art to do in Bouzerda with the teachings provided in the article in order to appropriately determine the effect on the environment and the cost of damages done by overutilizing water from the environment.

As per claims 8 and 18, Bouzerda discloses the excess water usage is determined via multivariate time series anomaly detection using K-means clustering with defined range thresholds. See pages 4 and 5 of Bouzerda.

As per claim 9, Bouzerda disclose the threshold value is adjusted according to any of an 
estimated water supply, recharge, and level fluctuation.  See pages 4 and 5 of Bouzerda.

As per claim 10, Bouzerda discloses retaining a triggered state until a remediation action reduces water levels to above the threshold value.  See pages 4 and 5 of Bouzerda.  
 
As per claim 20 providing a cloud computing environment in the combination of Bouzerda and the teachings provided in the article would have been obvious to the one of ordinary skill in the art in order to provide instant access to the involved entities or parties.

Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


April 11, 2022